Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.588 Filed 12/01/20 Page 1 of 30




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ALLISON L. MERRILL and
BRITTANY WILK,

               Plaintiffs,                                   Hon. Paul L. Maloney

v.                                                           Case No. 1:20-cv-183

TRANSWORLD SYSTEMS, INC., and
U.S. BANK NATIONAL ASSOCIATION,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

       Plaintiffs Allison Merrill and Brittany Wilk filed a putative Class Action Complaint against

Defendants Transworld Systems, Inc. (TSI) and U.S. Bank National Association (U.S. Bank),

alleging a claim under the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C. § 1692 et seq.,

and state-law claims for violation of the Michigan Collection Practices Act (MCPA), Mich. Comp.

Laws § 445.251, et seq.; the Michigan Occupational Code (MOC), Mich. Comp. Laws § 339.101

et seq. (only as to TSI); violation of Mich. Comp. Laws § 600.2907; and for unjust enrichment.

TSI and U.S. Bank have filed motions to dismiss the Class Action Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. Pursuant to 28 U.S.C. § 636(b)(1)(B),

I recommend that the Court GRANT IN PART AND DENY IN PART TSI’s motion and

GRANT U.S. Bank’s motion.

                                I.      BACKGROUND

       After defaulting on their private student loans, Plaintiffs Merrill and Wilk were sued in

Michigan courts by the National Collegiate Student Loan Trusts (NCSLT) to which their loans
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.589 Filed 12/01/20 Page 2 of 30




had been transferred, sold, or assigned for securitization. Plaintiffs allege that U.S. Bank and TSI

or its predecessor, which retained the collection attorneys who filed the lawsuits in the names of

the NCSLT Trusts, violated the FDCPA, the MCPA, and the MOC by: (1) falsely representing that

the NCSLT Trusts authorized the filing of the lawsuits and/or collection of the debts, when in fact

no such authorization existed or was rescinded; (2) falsely representing, either expressly or by

implication, that they could prove that the Trusts owned the loans in question, when in fact no

valid and enforceable assignment existed; and (3) in one of the Merrill collection cases, falsely

representing that documents that were filed and served were true and accurate copies of the original

instruments or could be authenticated by TSI. (ECF No. 1 at PageID.14–15, 22–25.) Plaintiffs base

these claims, at least in part, upon the following: (1) a 2015 directive from the NCSLT Trust

Owners to the Trust Administrator to stop providing TSI with defaulted loan files without

additional authorization from the Trusts; (2) a 2018 lawsuit filed by the NCSLT Trusts against

TSI, U.S. Bank, and others in the Chancery Court of Delaware, captioned National Collegiate

Master Student Loan Trust I, et al. v. U.S. Bank, National Association, et al., Case No. 2018-0167-

JRS;1 and (3) a September 15, 2017 Consent Order in Consumer Financial Protection Bureau


1
  As U.S. Bank notes in its opening brief, Case No. 2018-0167-JRS was consolidated with
National Collegiate Student Loan Master Trust I v. Pennsylvania Higher Education Assistance
Agency, No. CV 12111-VCS (Del. Ch. Ct.). In his August 27, 2020 Opinion, Vice Chancellor
Slights explained the nature of the consolidated cases as a dispute between two factions—the
Owners, or holders of the Trusts’ residual beneficial interests in the Trusts’ assets, i.e., the student
loans, on the one hand, and the Indenture Trustee, the Noteholders and a reinsurer for certain of
the notes, on the other. In re Nat’l Collegiate Student Loan Trusts Litig., No. CV 12111-VCS,
2020 WL 5049402, at *2 (Del. Ch. Aug. 27, 2020). The court explained:

       The parties’ vastly different interpretations of the Trusts’ governing documents,
       and of the resulting transactional structure they created, have left the Trusts in a
       state of near paralysis. Third parties interacting with the Trusts cannot determine
       who actually speaks for the Trusts and who has authority to bind the Trusts. The
       full extent of the Trusts’ dysfunction was perhaps most vividly exposed when, on
       May 31, 2020, the United States District Court for the District of Delaware held
                                                 2
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.590 Filed 12/01/20 Page 3 of 30




(CFPB) administrative proceeding 2017-CFPB-0018 against TSI imposing a $2.5 million penalty

arising out of certain lawsuits on behalf of the Trusts, in which complete documentation required

to prove that the Trusts owned the loans did not exist.2 (Id. at PageID.9, 13–14.)

               The Trusts and Servicing of the Student Loans

         A rudimentary background of the Trusts, their structure, and functioning is helpful to the

analysis of the instant motions. The Trusts are fifteen statutory trusts created pursuant to the

Delaware Statutory Trust Act (DSTA), 12 Del. Code § 3801-26, for the limited purposes of (1)

acquiring a pool of student loans through the issuance of notes; (2) executing an Indenture; and (3)

entering into agreements for the administration of the Trust, including servicing of the student

loans. NCSLT 2005-3 Trust Agreement § 2.03.3 Once the student loans are acquired, the Trusts

convey beneficial title to them (and related assets) to the Indenture Trustee for the purpose of

securing repayment of the notes. Indenture (Granting Clause).4 In addition to the notes, the Trusts




        that the Trusts’ purported act of resolving claims brought against the Trusts by the
        Consumer Financial Protection Bureau (the “CFPB”) for alleged unfair loan
        collection practices was ineffective. Specifically, the court determined that the
        proposed consent judgment effecting the settlement was executed on behalf of the
        Trusts by a party who lacked authority to bind the Trusts.

Id. at *3.
2
  See https://files.consumerfinance.gov/f/documents/201709_cfpb_transworld-systems_consent-
order.pdf.
3
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex10-9.htm. The
Trust Agreement and related contracts for the NCSLT 2005-3 Trust, one of the trusts relevant to
Plaintiffs’ allegations, are representative of the other Trust Agreements and related contracts for
the other trusts.
4
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex4-1.htm.
                                             3
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.591 Filed 12/01/20 Page 4 of 30




created certificates evidencing the residual equity interests of the Trust owners (Residual Owners).

NCLST 2005-3 Trust Agreement § 1.01 (defining “Trust Certificate”).

       The Trusts have no officers or employees, but instead act through an Owner Trustee

appointed by the Trust Agreement, in which “all the rights, powers and duties” set forth in the

Trust Agreement and the DSTA are vested. Trust Agreement § 2.04. The Trusts also appointed an

Administrator that agrees to perform its own duties as well as certain duties of the Trust and the

Owner Trustee under the Trust Related Agreements. Administration Agreement § 1(a)–(d);5 Trust

Agreement § 7.11, 8.01, 8.03. Under the Trust Agreement, the Residual Owners have limited rights

to direct the Owner Trustee to take certain actions but cannot act directly on behalf of the Trust.

Trust Agreement §§ 2.03(b), 4.02(a). The Owner Trustee is not obligated to act on that direction

if it is contrary to the terms of the Trust Agreement or related documents. Trust Agreement §

4.02(b); see also In re Nat’l Collegiate Student Loan Trusts Litig., No. 12111-VCS, 2020 WL

5049402, at *10 (Del. Ch. Aug. 27, 2020) (“Indeed, under the Trust Agreement, Owner

instructions are improper (and can be ignored by the Owner Trustee) if they contradict the

overlapping Trust Related Agreements or undermine the Trusts’ narrow purpose.”).

       The Trusts’ operating structure is embodied in certain agreements. For servicing

obligations, the various parties entered into Primary Servicer, Special Servicer, and Subservicer

agreements. The Administrator entered into certain Servicing Agreements with Pennsylvania

Higher Education Assistance Agency (PHEAA) to act as the pre-default servicer in collecting

proceeds from the student loans on behalf of the Trust. Id. at *5. For special servicing (delinquent

and default loan servicing), the Owner Trustee, acting on behalf of the Trusts, First Marblehead



5
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex10-10.htm.
                                             4
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.592 Filed 12/01/20 Page 5 of 30




Education Resources (FMER), and U.S. Bank entered into a Special Servicing Agreement (SSA)

for collection of delinquent or defaulted loans and U.S. Bank to act as Back-Up Special Servicer.

(ECF No. 11-3.) Pursuant to a September 26, 2008 agreement, when loans reach a certain level of

delinquency, PHEAA is required to transfer those loans to the Special Servicer. The SSA

designated FMER as Special Servicer and U.S. Bank (which also served as the Indenture Trustee)

as the Back-Up Special Servicer to become the Successor Special Servicer automatically in the

event FMER resigned or was removed as the Special Servicer. (SSA § 8, ECF No. 11-3 at

PageID.142.) In addition, FMER entered into a Default Prevention and Collection Services

Agreement (TSI Agreement) with TSI’s predecessor, NCO Financial Systems, Inc. (NCO),

pursuant to which NCO agreed to serve as a Special Sub-Servicer in the event that U.S. Bank

became the Successor Special Subservicer. The TSI Agreement is incorporated into the SSA by

reference and attached to the SSA as an exhibit. (SSA § 8.G & Ex. II, ECF No. 11-3 at PageID.145,

169.)

        U.S. Bank became the Successor Special Servicer on June 21, 2012, when FMER resigned.

(ECF No. 1 at PageID.8.) Thus, pursuant to the TSI Agreement, NCO became the Special

Subservicer. As Successor Special Servicer, U.S. Bank was neither required nor permitted “to

undertake direct collection or enforcement activities . . . with respect to consumer borrowers or

other consumer obligors.” (SSA § 8A, ECF No. 11-3 at PageID.142.) Instead, NCO was

responsible for all collection activities, including administering all collection litigation, selecting,

supervising, and paying collection attorneys, and providing evidentiary support for collection

attorneys. (TSI Agreement § 2.4(a)–(c), ECF No. 11-4 at PageID.175.) TSI succeeded NCO as the

Special Subservicer in 2014.




                                                   5
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.593 Filed 12/01/20 Page 6 of 30




               The Collection Lawsuits against Merrill and Wilk

       In March 2019, the Shermeta Law Group, acting on behalf of TSI, filed a lawsuit in the

Grand Traverse County Circuit Court in the name of NCLST 2005-3 against Merrill, seeking to

collect $36,816.10 on a Note that had allegedly been assigned to NCSLT Trust 2005-3. (ECF No.

1-1.) During the action, TSI employees created and submitted an affidavit executed by TSI

employee Jennifer A. Audet, who attested that the document attached as an exhibit to the affidavit

was a “true copy” of the underlying Note for the loan on which the action was based, when in fact,

the exhibit was constructed from pages of two separate documents and was created by TSI’s

“affidavit production team.” (ECF No. 1 at PageID.14–15.) Plaintiffs allege that Ms. Audet had

no knowledge as to whether the terms attached to the signature page were the actual terms and

conditions of the note the Merrill signed. They further allege that Ms. Audet lacked knowledge of

how the documents were created by the original lender or how they were maintained prior to

transmittal to TSI. TSI ultimately dismissed the action with prejudice. (Id. at PageID.15.)

       The Shermeta Law Group filed another collection action against Merrill on March 13, 2019

in the Leelanau County Circuit Court on behalf of TSI but in the name of NCSLT 2006-4. The

complaint alleged that Merrill owed $42,033.92 on a Note that had been assigned to NCSLT 2006-

4. TSI ultimately dismissed this lawsuit with prejudice. (Id.)

       In 2014, TSI or NCO obtained judgments against Wilk in two cases in the Washtenaw

County Circuit Court, captioned National Collegiate Student Loan Trust 2006-3 v. Brittany Wilk,

Case No. 131036-CK, and National Collegiate Student Loan Trust 2004-2 v. Brittany Wilk, Case

No. 14477-CK. On or about November 4, 2019, TSI served a writ of garnishment in Case No.

131036 on the Michigan Department of Treasury seeking to attach Wilk’s Michigan income tax

refund. On September 10, 2019, TSI served a writ of periodic garnishment on Wilk’s employer,


                                                 6
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.594 Filed 12/01/20 Page 7 of 30




seeking to garnish her paycheck. As a result of the garnishment, Wilk has had her personal funds

seized by TSI. (Id. at PageID.16–17.)

                               II.     MOTION STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right for relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme

Court has held, to survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009). This plausibility standard “is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” If the complaint

simply pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the

line between possibility and plausibility of ‘entitlement to relief.’” Id. As the Court further

observed:

        Two working principles underlie our decision in Twombly. First, the tenet that a
        court must accept as true all of the allegations contained in a complaint is
        inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
        action, supported by mere conclusory statements, do not suffice. . .Rule 8 marks a
        notable and generous departure from the hyper-technical, code-pleading regime of
        a prior era, but it does not unlock the doors of discovery for a plaintiff armed with
        nothing more than conclusions. Second, only a complaint that states a plausible
        claim for relief survives a motion to dismiss. . . .Determining whether a complaint
        states a plausible claim for relief will, as the Court of Appeals observed, be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged - but it has not “show[n]” - “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).




                                                    7
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.595 Filed 12/01/20 Page 8 of 30




       When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider the

complaint and any exhibits attached thereto, public records, items appearing in the record of the

case, and exhibits attached to the defendant’s motion to dismiss provided they are referenced in

the complaint and central to its claims. See Bassett v. National Collegiate Athletic Assoc., 528 F.3d

426, 430 (6th Cir. 2008).

                                  III.    DISCUSSION

               Plaintiff Wilk—Collateral Estoppel

       TSI contends that Plaintiff Wilk is collaterally estopped from arguing that TSI (or its

predecessor) obtained the judgments against her without authorization from the Trusts and that the

chain of title to the loans was defective. “Federal courts must give the same preclusive effect to a

state-court judgment as that judgment receives in the rendering state.” Abbott v. Michigan., 474

F.3d 324, 330 (6th Cir. 2007) (citing 28 U.S.C. § 1738). Because the state-court proceedings

occurred in Michigan, the Court applies Michigan law. In Michigan, collateral estoppel has three

elements: (1) a question of fact essential to the judgment was actually litigated and determined by

a valid and final judgment; (2) the parties must have had a full and fair opportunity to litigate the

issue; and (3) there must be mutuality of estoppel. See Storey v. Meijer, Inc., 431 Mich. 368, 373

n.3 (1988). An issue is “actually litigated” if the party opposing estoppel “had a full and fair

opportunity to litigate the issue.” People v. Gates, 434 Mich. 146, 156–57 (1990). The Michigan

Supreme Court has stated that “‘a default judgment is just as conclusive an adjudication and as

binding upon the parties of whatever is essential to support the judgment as one which has been

rendered following answer and contest.’” Barnes v. Jeudevine, 475 Mich. 696, 705 (2006) (quoting

Perry & Derrick Co. v. King, 24 Mich. App. 616, 620 (1970) (bracket omitted); see also Eager v.

Credit Bureau Collection Servs., Inc., Nos. 1:13-cv-30, 1:13-cv-84, 1:13-cv-159, 1:13-cv-173,


                                                 8
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.596 Filed 12/01/20 Page 9 of 30




1:13-cv-261, 1:13-cv-267, 1:13-cv-341, 2013 WL 5719224, at *3 and n.6 (W.D. Mich. Oct. 18,

2013); Fifth Third Bank v. U.S. Dep’t of Agriculture–Rural Dev., No. 1:12-cv-1123, 2013 WL

529858, at *3 (W.D. Mich. Feb. 11, 2013).

       All of the elements of collateral estoppel are present in this case. First, the issues Plaintiff

Wilk asserts in this case—TSI’s or its predecessor’s authority to initiate the collection lawsuits on

behalf of the Trusts and proof that the Trusts owned Wilk’s student loans—were factual questions

essential to entry of the judgments against Wilk. Second, Wilk had a full and fair opportunity to

litigate these issues. “A default judgment is treated the same as a litigated judgment for purposes

of res judicata and is considered a decision on the merits.” Richards v. Tibaldi, 272 Mich. App.

522, 531 (2006). Finally, mutuality of estoppel is present because TSI would be bound by

judgments against it (or its predecessor) in the Wilk cases had they been entered in favor of Wilk.

See Braton v. Litchalk, 55 Mich. App. 708, 720 (1974) (stating that mutuality of estoppel “exists

if a person attempting to take advantage of the earlier judgment would have been bound by it if it

had gone against him”) (citing Howell v. Vito’s Trucking & Excavating Co., 386 Mich. 37, 43

(1971)).

       Plaintiffs argue that collateral estoppel is inapplicable because Wilk’s claims are not based

on the default judgments entered in 2014, but instead on the garnishments that TSI filed in 2019.

Plaintiffs allege that, in filing the garnishments, TSI represented, explicitly and/or implicitly, that

the Trusts had authorized the garnishments when, in fact, TSI filed them in the name of the Trusts

without their authorization or consent.6 (ECF No. 21 at PageID.359–60.) Plaintiff Wilk cites Todd



6
  Plaintiffs also argue that they alleged that, in connection with the issuance of the Wilk
garnishments, TSI represented that it had reviewed the file, but its employees did not actually do
so and instead acted as a “robo-signer.” However, these allegations pertain to TSI’s activity during
collection lawsuits generally rather than to its activity in filing the Wilk garnishments. (ECF No.
                                                  9
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.597 Filed 12/01/20 Page 10 of 30




v. Weltman, Weinberg & Reis Co., 434 F.3d 432 (6th Cir. 2006), and Vanderkodde v. Mary Jane

M. Elliott, P.C., 951 F.3d 397 (6th Cir. 2020), to support her argument that she is attacking the

garnishment, not the judgment. But Todd and Vanderkodde both dealt with the Rooker-Feldman

doctrine, not preclusion doctrines. TSI does not argue that Plaintiffs claim injury from the state-

court judgments and thus does not ask the Court to apply Rooker-Feldman. See Exxon Mobile

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that Rooker-Feldman “is

confined to cases . . . brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments”). The Sixth Circuit recognized in both cases that state-

law preclusion doctrines may still apply even where the Rooker-Feldman doctrine does not.

Vanderkodde, 951 F.3d at 404; Todd, 434 F.3d at 437.

       In contrast to Vanderkodde and Todd, Wilk’s claims in this case are not based on new

violations that occurred in connection with the garnishment, but upon Plaintiff’s allegation that

TSI filed the garnishments without the Trusts’ authorization or consent. However, this issue was

necessarily and conclusively determined when the state courts entered the default judgments

against Wilk in the state-court actions.7 Thus, Wilk’s claims are barred by collateral estoppel.8




1 at PageID.11–12.) Plaintiffs do not allege that TSI submitted an affidavit in support of the Wilk
garnishments.
7
  To the extent Wilk argues that, subsequent to entry of the judgments, the Trusts withdrew their
authorization for TSI to pursue collection of the judgments, this allegation fails for the reasons set
forth below in Section B.1.b.
8
  Because Wilk’s claims are barred by collateral estoppel, the Court need not address U.S. Bank’s
argument that Wilk’s FDCPA claim is barred by the FDCPA one-year statute of limitations and
her MCPA is partially barred because the 2013 Washtenaw County collection case was filed
outside of the six-year limitations period set forth in Mich. Comp. Laws Section 600.5813.
                                                  10
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.598 Filed 12/01/20 Page 11 of 30




               FDCPA Claim

               1.      TSI

       TSI argues that Plaintiffs fail to state a FDCPA claim against it because Plaintiffs do not

allege that TSI itself did anything to violate the Act. In fact, TSI notes, the Merrill state-court

complaints that Plaintiffs attached to their complaint in this case plainly show that the Shermeta

Law Group—not TSI—filed the collection actions against Merrill (and presumably Wilk). In other

words, TSI argues, it did not act as “debt collector” toward Plaintiffs for purposes of the FDCPA.

TSI further argues that the records custodian affidavit it filed in the Merrill case in Grand Traverse

County Circuit Court cannot give rise to a FDCPA claim because the records custodian’s

representations in the affidavit were not made for the purpose of collecting a debt.

       The FDCPA provides that “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. To state a claim under § 1692e, “(1) plaintiff must be a ‘consumer’ as defined by the Act;

(2) the “debt” must arise out of transactions which are ‘primarily for personal, family or household

purposes;’ (3) defendant must be a ‘debt collector’ as defined by the Act; and (4) defendant must

have violated § 1692e’s prohibitions.” Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326

(6th Cir. 2012) (citing Whittiker v. Deutsche Bank Nat’l Trust Co., 605 F. Supp. 2d 914, 926 (N.D.

Ohio 2009)). As noted above, Plaintiffs allege that TSI violated the FDCPA by: (1) filing lawsuits

and collecting judgments in the name of the NCSLT Trusts when it was not authorized to do so;

(2) falsely asserting in lawsuits that an unbroken chain of title from the original lender to the

NCSLT Trusts existed; and (3) submitting documents as true copies that were created by TSI’s

staff and/or falsely affirming that the affiant had first-hand knowledge of how the documents were

created or maintained prior to their transfer to TSI. In particular, Plaintiffs allege that TSI violated


                                                  11
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.599 Filed 12/01/20 Page 12 of 30




15 U.S.C. § 1692e(2)(A) by falsely representing “the character, amount, or legal status of [the]

debt[s].” (ECF No. 1 at PageID.21.)

                        a.       Debt Collector Status

        The FDCPA defines the term “debt collector” as “any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Thus, a person may be a “debt

collector” if (1) debt collection is the principal purpose of the person’s business; or (2) the person

“regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.” Whether a defendant qualifies as a “debt collector” depends, not on the

defendant’s alleged conduct in the particular case, but on the defendant’s regular activity. See

Golliday v. Chase Home Fin., LLC, 761 F. Supp. 2d 629, 635 (W.D. Mich. 2011) (noting that “the

court must look beyond the facts of the particular case to determine whether a defendant’s

‘principal purpose’ is to collect debts or whether the defendant regularly engages in collecting

debts”). In other words, “the focus is not on the events of the particular transaction but on the

principal purpose of the defendant’s business and/or the defendant’s regular activities.” Id.

(internal quotation marks omitted) (quoting Stamper v. Wilson & Assoc. PLLC, No. 3:09-cv-270,

2010 WL 1408585, at *8 (E.D. Tenn. Mar. 31, 2010)); see also Schroyer v. Frankel, 197 F.3d

1170, 1176 (6th Cir. 1999) (stating that to prove that an attorney or a law firm “regularly” collects

debts for purposes of the FDCPA, a plaintiff must show that the attorney or law firm “collects

debts as a matter of course for its clients or for some clients, or collects debts as a substantial, but

not principal, part of his or its general law practice”).




                                                  12
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.600 Filed 12/01/20 Page 13 of 30




       TSI makes two related arguments regarding its debt collector status. First, it contends that,

because Plaintiffs fail to allege that TSI itself took any action toward collecting the debts in a

communication that contained the alleged misrepresentations and because the Merrill state-court

complaints attached to the complaint in this case show that the collection actions were filed by

attorneys of record on behalf of the Trusts, not by TSI, TSI did not act as a “debt collector” in this

case. (ECF No. 14 at PageID.210 (arguing that “TSI is not subject to FDCPA liability because it

did not act as a ‘debt collector’ with respect to the plaintiffs and the subject loans”); (ECF No. 24

at PageID.560 (“Regardless, TSI’s role in the debt collection industry generally has no probative

value as to whether TSI is a ‘debt collector ‘ in this case.”).) This argument lacks merit for, as

explained in Golliday, supra, in determining whether a defendant is a “debt collector” under the

FDCPA, the focus is not on the conduct at issue but on the defendant’s regular activities. Here,

Plaintiffs allege that TSI is a “debt collector” as defined by the FDCPA because its principal

business is the collection of debts and it regularly collects and attempts to collect debts due, owed

or asserted to be due or owed to other persons or companies. (ECF No. 1 at PageID.1–2.) TSI does

not contend that this allegation is insufficient to establish that it is a “debt collector,” nor does it

deny that its principal business is the collection of debts owed to another. The TSI Agreement is

compelling proof of this fact.

       TSI further argues that, with the exception of providing the records custodian affidavit

(which it argues cannot support an FDCPA claim), it did not violate the FDCPA because it did not

engage in debt collection. This argument ignores Plaintiffs’ allegations that TSI uses an “Attorney

Network” to initiate collection actions on behalf of the Trusts; TSI’s “legal compliance managers”

direct the attorneys that TSI retains; and “TSI directs the litigation, responds to discovery requests,

and confers with the attorneys ostensibly representing the NCSLT Trusts.” (ECF No. 1 at

                                                  13
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.601 Filed 12/01/20 Page 14 of 30




PageID.9.) Plaintiffs further allege that the Shermeta Law Group filed the collection actions

against Merrill on behalf of TSI. (Id. at PageID.14.)

        TSI’s argument is essentially that a debt collector cannot be liable for another debt

collector’s FDCPA violations, but it cites no authority for this proposition. However, Wadlington

v. Credit Acceptance Corp., 76 F.3d 103 (6th Cir. 1996), which U.S. Bank cites in support of its

motion to dismiss, suggests TSI’s argument is flawed. There, Credit Acceptance Corp. (CAC)

provided dealer financing for used cars. Once the dealer completed the contract and sale, the

contract was automatically assigned to CAC. Following the assignments of their contracts, the

plaintiffs defaulted on their loans, and CAC retained counsel to file lawsuits. The plaintiffs sued

both CAC and the law firm alleging FDCPA violations based on the law firm’s debt collection

activity. Id. at 105–06. Because it concluded that CAC was not a debt collector, the Sixth Circuit

held that the district court properly granted CAC summary judgment. Id. at 107–08. Here, TSI,

although similarly situated to CAC, is alleged to be a debt collector and thus can be liable for its

attorneys’ debt collection activity. See White v. Sherman Fin. Grp., LLC, 984 F. Supp. 2d 841, 853

(E.D. Tenn. 2013) (noting that under Wadlington, where a defendant is a debt collector under the

FDCPA, it may be held vicariously liable for FDCPA violations committed by an attorney it hires

who also qualifies as a debt collector). Moreover, another district court has previously rejected the

same argument by TSI. See Lizarraga-Davis v. Transworld Sys., Inc., No. 18-cv-04081, 2019 WL

8263436, at *5 (N.D. Cal. Aug. 29, 2019) (rejecting TSI’s summary judgment argument that the

plaintiff failed to identify any collection activity by TSI; the plaintiff alleged that TSI directed the

law firm’s collection efforts, and TSI failed to present any evidence refuting this theory). TSI’s

argument has no more merit here, at least on a motion to dismiss.




                                                  14
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.602 Filed 12/01/20 Page 15 of 30




                       b.      FDCPA Violation

       TSI argues that Plaintiffs have not adequately pled an FDCPA claim against TSI because

the representations in the records custodian affidavit that TSI provided in the Merrill case were not

made “in connection with the collection of any debt” as required by 15 U.S.C. § 1692e. TSI does

not address the two violations Plaintiffs allege in connection with the filing of the complaint.

Nonetheless, before reaching TSI’s affidavit argument, I explain why Plaintiffs’ allegation that

TSI filed the lawsuits without the Trusts’ authorization does not raise a plausible FDCPA violation

and should be dismissed.

       First, to the extent Plaintiffs assert that the Trusts never authorized TSI to service the loans

or file the lawsuits in the first place, they provide no factual support for this conclusion. Moreover,

as U.S. Bank demonstrates in its brief in support of its motion to dismiss, the SSA and the

incorporated-by-reference TSI Agreement plainly refute Plaintiffs’ allegation. As mentioned

above, the Owner Trustee—at the time, Wilmington Trust Company—had “all the rights, powers

and duties” set forth in the Trust Agreement and was a party to the SSA. (ECF No. 11-3 at

PageID.136, 157.) The SSA authorized FMER, and later NCO/TSI, through the TSI Agreement,

to facilitate “the enforcement and collection of Delinquent Loans and Defaulted Loans to

maximize the collection of amounts payable on the Student Loans,” by, among other things,

“[r]etaining counsel on behalf of the applicable Trust . . . to further pursue enforcement and

collection of Delinquent Loans and Defaulted Loans, including through litigation . . . .” (SSA, §

2B(xv), ECF No. 11-3 at PageID.136, 139; see also TSI Agreement § 2.4 (“Litigation

Management”), ECF No. 11-4 at PageID.175–76.) Thus, contrary to Plaintiffs’ allegation, the

Trusts specifically authorized TSI to file lawsuits to collect the student loans. As for Plaintiffs’

allegation that the Residual Owners issued a directive to the Administrator in 2015 to stop


                                                  15
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.603 Filed 12/01/20 Page 16 of 30




providing TSI with defaulted loan files, it is inaccurate. Instead, the Owner Trustee directed the

Administrator “to immediately cease and desist from giving any direction to PHEAA.” National

Collegiate Master Student Loan Trust I v. U.S. Bank Nat’l Assoc., No. 2018-0167-JRS, 2018 WL

3094756 (Del. Ch. Ct. June 15, 2018) (Verified Am. Compl. ¶ 60(2)).

       Similarly, Plaintiffs’ allegation that the Trusts filed suit in Delaware Chancery Court in

2018 against TSI and U.S. Bank seeking an injunction to prevent TSI from continuing to act

without authorization is inaccurate. Instead, the action was filed by the Residual Owners, rather

than the Owner Trustee, on behalf of the Trusts. See In re Nat’l Collegiate Student Loan Trusts

Litig., 2020 WL 5049402, at *2 (characterizing the Trust-related disputes as between two

factions—the Residual Owners and the Noteholders (and the Indenture Trustee)—pulling the

Owner Trustee in two directions). And as the District of Delaware has recently concluded, “unless

the Trust Related Agreements provide otherwise, the Trusts are ‘managed by or under the direction

of’ their trustee(s) and neither the power to direct such trustee(s) or other persons nor the exercise

of such power by any person(s) (including the beneficial owner(s)) causes such person(s) to be a

trustee, i.e. to assume the powers and responsibilities of a trustee.” Consumer Fin. Prot. Bureau v.

National Collegiate Master Student Trust, No. 17-1323, 2020 WL 2915759, at *3 (D. Del. May

31, 2020) (quoting DSTA § 3806(a)). In other words, the Owner Trustee not only may, but must,

refuse the Residual Owners’ directions when are contrary to the Trust Related Agreements. In any

event, Plaintiffs allege no fact establishing that TSI was removed as, or does not remain, the

Special Subservicer authorized to engage in collection activity on behalf of the Trusts.

       Returning to TSI’s argument, TSI contends that application of the factors set forth in

Goodson v. Bank of America, N.A., 600 F. App’x 422 (6th Cir. 2015), to the records custodian

affidavit shows that TSI did not provide the affidavit in connection with the collection of a debt.

                                                 16
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.604 Filed 12/01/20 Page 17 of 30




As TSI notes, to determine whether a communication is actionable under the FDCPA at the

pleading stage, “the question for the Court is whether it is plausible, based on the facts alleged in

the complaint, that one of the purposes animating the defendant’s decision to send the

communication was to induce payment.” Underhill v. Best, No. 2:17-cv-154, 2018 WL 2150464,

at *3 (W.D. Mich. May 10, 2018) (citing Estep v. Manley Deas Kochalski, 552 F. App’x 502, 505

(6th Cir. 2014)). In Goodson, the court cited the following factors as relevant to the whether a

communication’s animating purpose was to induce payment by the debtor: (1) the nature of the

relationship of the parties; (2) whether the communication expressly demanded payment or stated

a balance due; (3) whether it was sent in response to a inquiry or request by the debtor; (4) whether

the statements were part of a strategy to make payment more likely; (5) whether the

communication was from a debt collector; (6) whether the communication stated that it was an

attempt to collect a debt; and (7) whether it threatened consequences should the debtor fail to pay.

600 F. App’x at 431 (citing Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir.

2011), and McDermott v Randall S. Miller & Assocs., P.C., 835 F. Supp. 2d 362, 370–71 (E.D

Mich. 2011)).

       TSI contends that because the records custodian affidavit was provided to Merrill’s counsel

in response to discovery he had propounded in the collection suit, the animating purpose of the

affidavit was not debt collection, but to comply with the state-court rules regarding discovery.9


9
  Plaintiffs attached a copy of the Audet affidavit to their complaint. (ECF No. 1-2.) Although
Plaintiffs did not expound on the circumstances under which the affidavit was furnished, TSI has
attached to its brief a declaration from Eduardo Pallares, an attorney with the Shermeta law firm
who served as counsel for Plaintiff Merrill in the Grand Traverse County Circuit Court case. (ECF
No. 14-2.) Attorney Pallares states that the affidavit was provided as part of a response to Merrill’s
motion to compel discovery in that case. TSI argues that the Court may consider the response to
the motion to compel in deciding the motion to dismiss because Plaintiffs referred to the affidavit
in their complaint and it is a public record because it was filed in the Merrill lawsuit. Plaintiffs do
not dispute this contention. Because the documents attached to the Pallares declaration were filed
                                                  17
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.605 Filed 12/01/20 Page 18 of 30




TSI further argues that the majority of the Goodson factors demonstrate that the affidavit was not

provided for purposes of debt collection. Plaintiffs dispute that the Goodson factors are even

applicable in this case because they were intended to evaluate letters sent directly to consumers

rather than affidavits prepared in connection with debt collection litigation. The Court need not

decide whether Goodson applies to litigation-related affidavits because even if it does, those

factors, and the context in which TSI provided the affidavit, support a plausible claim that an

animating purpose of the affidavit was to induce payment on a debt. While TSI is correct that the

Shermeta firm provided the affidavit in order to comply with applicable discovery rules, TSI

ignores that the affidavit was provided in the context of a debt collection suit, and the information

it provided served to establish both the validity of the debt and its path from Charter One Bank,

N.A. to NCSLT 2005-3. The goal of the lawsuit was to obtain payment. Given this context,

Goodson factors (1) through (5) indicate that an animating purpose of the affidavit was to induce

payment. First, as to the parties’ relationship, although TSI did not directly provide the affidavit

to Merrill’s counsel, TSI was the Subservicer charged with collecting Merrill’s loan, it retained

the Shermeta firm to sue Merrill on behalf of the Trusts, and it oversaw the litigation. TSI was

more than simply a passive keeper of the records. Second, the affidavit did not demand payment,

but it did state the amount due as May 23, 2019. (ECF No. 1-2 at PageID.33.) Third, the affidavit

was provided in response to a discovery request by Merrill’s counsel, which might indicate that it

was not part of a debt collection effort. But the affidavit was more than “merely a ministerial

response to a debtor inquiry.” Grden, 643 F.3d at 173. Rather, TSI provided it in the course of

litigation as one necessary step toward securing a judgment. In other words, the affidavit made the



in the Merrill lawsuit, the Court will consider them. See Granader v. Public Bank, 417 F.2d 75,
82–83 (6th Cir. 1969) (“Federal courts may take judicial notice of proceedings in other courts of
record.”) (collecting cases).
                                                 18
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.606 Filed 12/01/20 Page 19 of 30




litigation “more likely to succeed.” Id. Fifth, as explained above, TSI was a debt collector. As for

the last two factors, while the affidavit did not provide the FDCPA debt collection warning or

threaten consequences, the absence of those characteristics does not undermine the plausibility of

the claim.

       Accordingly, Plaintiff Merrill has stated a valid FDCPA claim against TSI based on the

alleged false misrepresentation that the Trusts owned the loans in question and the filing of a false

or misleading affidavit in the Merrill Grand Traverse County Circuit Court case. However,

Plaintiff Merrill’s claim that TSI filed the lawsuits without authorization from the Trusts fails to

state a claim. In addition, the portion of Plaintiffs’ claim based on § 1692f(1), which prohibits

“[t]he collection any amount . . . unless such amount is expressly authorized by the agreement

creating the debt or permitted by law,” is subject to dismissal. The complaint alleges no facts to

support such a claim, and Plaintiffs fail to respond to TSI’s argument for dismissal of this portion

of the claim.

                2.     U.S. Bank

       U.S. Bank argues that Plaintiff’s FDCPA claim against it must be dismissed because

Plaintiffs fail to allege that it is a debt collector. As noted above, the FDCPA’s definition of “debt

collector” contains two prongs or categories: the “principal purpose” prong and the “regularly

collects” prong. Plaintiffs do not allege that U.S. Bank qualifies as a debt collector under the

“principal purpose” prong. Plaintiffs’ sole allegation pertaining to U.S. Bank’s debt collector status

is that “U.S. Bank, through TSI, regularly collects debts allegedly owed to various NCSLT Trusts,

and thus is a ‘debt collector’ as defined in Section 803(6) of the [FDCPA].” (ECF No. 1 at

PageID.2.) Plaintiffs do not allege that U.S. Bank regularly collects debts itself, that is, that U.S.

Bank performs direct debt collection in its role as Special Servicer or otherwise. Such an allegation


                                                 19
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.607 Filed 12/01/20 Page 20 of 30




would be at odds with the SSA, which provides that the Back-Up Special Servicer (U.S. Bank) is

not “require[d] or permit[ted] . . . to undertake direct collection or enforcement activities . . . with

respect to consumer borrowers or other consumer obligors.” (SSA, § 8.A., ECF No. 11-3 at

PageID.142.) Plaintiffs also allege that U.S. Bank retains control over various aspects of TSI’s

debt collection activities and that TSI acts as U.S. Bank’s agent. (ECF No. 1 at PageID.8.) Because

Plaintiffs do not allege that U.S. Bank directly participated in any of TSI’s debt collection

activities, their claim against U.S. Bank is founded on a theory of vicarious liability for TSI’s

violations.

        Courts within the Sixth Circuit have recognized that vicarious liability may be imposed

against a principal for its debt collector-agent’s FDCPA violations. See White, 984 F. Supp 2d at

853 (collecting cases). A principal will be held vicariously liable, however, only where it is itself

a debt collector. See Havens-Tobias v. Eagle, 127 F.Supp.2d 889, 897–98 (S.D. Ohio 2001)

(stating that “the law holds that ‘[l]iability under the FDCPA is possible only if one is a ‘debt

collector’ within the meaning of the Act’”) (quoting West v. Costen, 558 F. Supp. 564, 573 (W.D.

Va. 1983)). As the Sixth Circuit stated in Wadlington, “it would [not] accord with the intent of

Congress, as manifested in the terms of the Act, for a company that is not a debt collector to be

held vicariously liable for a collection suit filing that violates the Act only because the filing

attorney is a ‘debt collector.’” 76 F.3d at 108 (italics in original).

        Plaintiffs’ theory alleged in their complaint is that U.S. Bank is an indirect debt collector

through its association with TSI. In cases such as this, where the plaintiff alleges that an entity

defendant is an indirect debt collector by reason of another entity’s debt collection activity, courts

have required a showing that the two entities constitute a “single economic enterprise”—a showing

akin to that required for corporate veil piecing—to render the entity a debt collector. See Gold v.

                                                   20
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.608 Filed 12/01/20 Page 21 of 30




Midland Credit Mgmt., Inc., 82 F.Supp.3d 1064, 1072 (N.D. Cal. 2015) (proof of indirect debt

collector status “requires an examination of the relationship between” the two companies);

Johnson v. Midland Credit Mgmt. Inc., No. 1:05-cv-1094, 2006 WL 2473004, at *14 (N.D. Ohio

Aug. 24, 2006) (“To prove Encore is an indirect debt collector which may be held liable for the

acts of its debt collection subsidiary, Johnson must pierce the corporate veil.”) (citing, among

others, Crawford v. Equifax Payment Servs., No. 97 C 4240, 1998 WL 704050, at *10 (N.D. Ill.

Sept. 30, 1998)); Jenkins v. Union Corp., 999 F. Supp. 1120, 1142–43 (N.D. Ill. 1998) (“To find

Union liable as an indirect debt collector under the FDCPA, plaintiffs must show Union and

Transworld share an interdependence that renders them a ‘single economic enterprise.’”) (quoting

Harrison v. NBD, Inc., 968 F. Supp. 837, 845 (E.D.N.Y. 1997)). For example, in United States v.

ACB Sales & Service, Inc., 590 F. Supp. 561 (D. Ariz. 1984), an action under the Federal Trade

Commission Act against an FDCPA debt collector, the court found that a corporate parent and its

sixteen subsidiary collection agencies constituted “one economic enterprise” based on the

companies’ appearance to the public, their actual interdependent relationship, the letterhead and

logo of each subsidiary indicating that it was a collection agency owned by the parent, use of

common facilities, and an interlocking directorate. Id. at 574–75. Here, Plaintiff’s allegation that

U.S. Bank regularly collects debts through TSI is a bare legal conclusion that falls far short of

“nudge[ing] their claim[] [against U.S. Bank] across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. There is no plausible factual basis in the complaint to support that U.S.

Bank and TSI constitute a single economic enterprise or are so entwined that their separate

existences should be disregarded.

       Plaintiffs do not address the insufficiency of their indirect debt collector allegation. Instead,

they point to Winne v. National Collegiate Student Loan Trust 2005-1, 228 F. Supp. 3d 141 (D.

                                                  21
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.609 Filed 12/01/20 Page 22 of 30




Me. 2017), in which the court concluded that the plaintiff sufficiently alleged that U.S. Bank is a

debt collector because the “regularly collects” prong of the FDCPA’s “debt collector” definition

includes both direct and indirect debt collection, and the plaintiff had alleged that U.S. Bank is a

Special Servicer to the Trusts and had hired TSI to collect debts. Id. at 152–53. Winne, a district

court case, is not binding on this Court and did not apply Sixth Circuit law. Its reasoning is also

unpersuasive. As U.S. Bank notes, the Winne court conflated the “debt collector” and vicarious

liability analysis without inquiring as to whether the plaintiff had alleged sufficient facts to

conclude that U.S. Bank and TSI constitute a single economic enterprise such that U.S. Bank can

be considered an indirect debt collector. For example, as Wadlington illustrates, a client may hire

a debt-collector attorney to sue on a debt, thereby forming a principal-agent relationship, but if the

client does not independently qualify as a debt collector, it cannot be held liable for the attorney’s

FDCPA violations. See Havens-Tobias, 127 F.Supp.2d at 897–98. U.S. Bank’s authority to

coordinate and oversee TSI’s debt collection activities is pertinent to the issue of agency but is not

determinative of whether U.S. Bank is an indirect debt collector.

       Plaintiffs also argue that U.S. Bank is a debt collector because, under the SSA, it regularly

collects debts. This assertion or theory does not appear in the complaint. Regardless, it ignores the

interplay between the SSA and the TSI Agreement. As discussed above, the SSA, which

incorporated the TSI Agreement by reference, recognized that at some point, U.S. Bank might

succeed FMER as the Special Servicer, and in that event, NCO (and TSI as NCO’s successor)

would assume the enforcement and collection obligations set forth in Section 2.B. of the SSA that

FMER had been performing. Section 8.A. of the SSA, which states that U.S. Bank “shall assume

the rights, duties and obligations of the Special Servicer to the extent expressly required to be

assumed and performed by the Back-Up Special Servicer under this Agreement,” and that “nothing

                                                 22
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.610 Filed 12/01/20 Page 23 of 30




in this Agreement shall be construed to require or permit . . . [U.S. Bank] to undertake direct

collection or enforcement activities including, without limitation, Early Awareness Services, with

respect to consumer borrowers or other consumer obligors,” underscores the parties’ intent that

U.S. Bank would not perform debt collection in its role as Special Servicer. (SSA, § 8.A., ECF

No. 11-3 at PageID.142 (italics added).) Thus, the SSA does not show what Plaintiffs claim.

Accordingly, the FDCPA claim should be dismissed against U.S. Bank.

               MCPA and MOC Claims

          TSI moves to dismiss the MCPA and MOC claims as a follow-on to its argument for

dismissal of the FDCPA claim. As the parties recognize, the MCPA and MOC contain language

that is very similar to that of the FDCPA. See Gamby v. Equifax Info. Servs. LLC, 462 F. App’x

552, 556 n.5 (6th Cir. 2012) (noting similarly between FDCPA and MCPA); Nelski v. Risk Mgmt.

Alternatives, Inc., No. 01-cv-71974-DT, 2005 WL 1038788, at *5 (E.D. Mich. Apr. 21, 2005)

(noting that the FDCPA and the MCPA prohibit similar behavior). Thus, “MCPA claims which

simply duplicate . . . claims under the FDCPA need not be addressed separately.” Comer v. Roosen

Varchetti & Olivier, PLLC, No. 17-13218, 2018 WL 5719793, at *4 (E.D. Mich. Nov. 1, 2018)

(internal quotation marks omitted). Likewise, because the MOC’s prohibitions are similar to those

of the FDCPA, see Mich. Comp. Laws § 339.915(e) (prohibiting a licensee from making an

“inaccurate, misleading, untrue, or deceptive statement or claim in a communication to collect a

debt”), courts may analyze MOC claims in the same manner as FDCPA claims. See Boozer v.

Enhanced Recovery Co., No. 17-cv-14190, 2019 WL 5295730, at *12 (E.D. Mich. Oct. 18, 2019).

Because TSI offers no independent basis for dismissal of the MCPA and MOC claims, both claims

should be allowed to proceed with the exception of Plaintiff’s allegation that that TSI falsely

represented that the NCSLT Trusts had authorized the filing of the lawsuits to collect the debts.


                                                23
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.611 Filed 12/01/20 Page 24 of 30




        U.S. Bank argues that it is entitled to dismissal of the MCPA claim because Plaintiffs

merely recite that U.S. Bank is a “regulated person” under the MCPA without alleging any factual

basis showing that Plaintiff falls into any of the categories of businesses included within the

definition of “regulated person” under the statute. See Mich. Comp. Laws. § 445.251(g). Plaintiffs

do not directly address this argument. Instead, they assert that U.S. Bank may be held vicariously

liable for the collection activity of TSI, which is a “regulated person” under the MCPA. (ECF No.

21 at PageID.359.) Applying the rationale of Wadlington in relation to the FDCPA, however, U.S.

Bank may not be held liable under the MCPA for the acts of a “regulated person” unless U.S. Bank

is itself a “regulated person” because the statute prohibits certain acts only by “[a] regulated

person.” Mich. Comp. Laws § 445.252. Accordingly, U.S. Bank is entitled to dismissal of the

MCPA claim.

                Violation of Mich. Comp. Laws § 600.2907

        Count IV alleges a claim pursuant to Mich. Comp. Laws § 600.2907. The statute provides,

in pertinent part:

        Every person who shall, for vexation and trouble or maliciously, cause or procure
        any other to be arrested, attached, or in any way proceeded against, by any process
        or civil or criminal action, or in any other manner prescribed by law, to answer to
        the suit or prosecution of any person, without the consent of such person, or where
        there is no such person known, shall be liable to the person so arrested, attached or
        proceeded against, in treble the amount of the damages and expenses which, by any
        verdict, shall be found to have been sustained and incurred by him . . . .

Mich. Comp. Laws § 600.2907.

        Defendants argue that this claim is insufficiently pled because it fails to allege the elements

of a common-law claim of malicious prosecution. To maintain a common-law action for malicious

prosecution, a plaintiff must show that: (1) prior proceedings terminated in favor of the plaintiff;

(2) the absence of probable cause for those proceedings; (3) malice, defined as a purpose other


                                                  24
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.612 Filed 12/01/20 Page 25 of 30




than that of securing the proper adjudication of the claim; and (4) special injury that flows directly

from the prior proceedings. Young v. Motor City Apartments Ltd. Dividend Hous. Ass’n No. 1 and

No. 2, 133 Mich. App. 671, 675 (1984) (citing Friedman v. Dozorc, 412 Mich. 1, 48 (1981)).

“Special injury” requires “injury to one’s fame (as by a scandalous allegation), injury to one’s

person or liberty, and injury to one’s property.” Friedman, 412 Mich. at 33. With the exception of

the special injury element, Plaintiffs do not dispute that they have not alleged the requisite elements

for a common-law malicious prosecution claim, but they argue that the claim they have alleged

under the statute does not depend on the common-law elements of favorable termination and

absence of probable cause. The Court disagrees.

       Plaintiffs cite VanOrman v. Shook, 602 F. Supp. 204, 206 (W.D. Mich. 1985), for the

proposition that “in Michigan, malicious prosecution is both a common law and a statutory cause

of action.” The VanOrman court made this statement in passing, without much analysis, but cited

Drouillard v. Metropolitan Life Ins. Co., 107 Mich. App. 608 (1981). As in VanOrman, the

Drouillard court made this statement with minimal analysis and no consideration of whether a

plaintiff asserting a claim under the statute must allege the same elements for a common-law

malicious prosecution cause of action. Courts that have conducted more in-depth analyses,

however, have concluded that the statute does not create a separate statutory cause of action but

merely provides an additional remedy for an underlying malicious prosecution claim. In Sage Int’l,

Ltd. v. Cadillac Gage Co., 556 F. Supp. 381 (1982), the court rejected the plaintiffs’ argument that

a plaintiff may proceed on a malicious prosecution claim under § 600.2907 without a showing of

special injury. Citing two decisions from the Michigan Court of Appeals, LaLone v. Rashid, 34

Mich. App. 193 (1971), and Peisner v. Detroit Free Press, Inc., 68 Mich. App. 360 (1976), and a

decision from the Southern District of New York, Chrysler Corp. v. Fedders Corp., 540 F. Supp.

                                                  25
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.613 Filed 12/01/20 Page 26 of 30




706 (S.D.N.Y. 1982), the court concluded that rather than providing a separate cause of action for

malicious prosecution, the statute simply provides for treble damages in certain types of malicious

prosecution cases. In LaLone, posing the question of the statute’s meaning, the court was “forced

to conclude that the enactment provided only an additional method of computing punitive damages

. . . [because] it added nothing to the substantive law . . . .” 34 Mich. App. at 202. State and federal

courts continue to construe the statute in this manner, requiring a plaintiff to plead and prove all

of the common law elements of malicious prosecution when seeking relief pursuant to § 600.2907.

See Bloch v. Bloch, No. 307640, 2013 WL 951076, at *3 (Mich. Ct. App. Mar. 7, 2013) (per

curiam) (noting that the statute “does not create a cause of action”) (citing LaLone, 34 Mich. App.

at 202); Galinis v. County of Branch, No. 1:14-cv-460, 2015 WL 13037567, at *5 (W.D. Mich.

Aug. 11, 2015), aff’d, 660 F. App’x 350 (6th Cir. 2016) (citing common-law elements in analyzing

the plaintiff’s claim under § 600.2907).

        The Michigan Supreme Court’s decision in Camaj v. S.S. Kresge Co., 426 Mich. 281

(1986)—which Plaintiffs cite—did not alter this interpretation. Rather, Camaj limited the statute’s

application to a narrow class of malicious prosecution cases known as “straw-party” suits. 426

Mich. at 287–89. Nothing in Camaj suggests that a plaintiff asserting a “straw-party”-type

malicious prosecution claim is relieved from pleading the elements of common-law malicious

prosecution.

        Given that Plaintiffs are bound to plead the elements of the common-law cause of action,

their claim fails at the first element, as neither Merrill nor Wilk can satisfy the favorable

termination requirement.10 Both of the cases against Merrill were dismissed with prejudice, see


10
   Plaintiffs’ claim also fails because it is based on their allegation that Defendants filed the
collection lawsuits without the consent of the Trusts. As set forth above, the SSA and the TSI
Agreement specifically authorized TSI to retain attorneys to file lawsuits on behalf of the Trusts.
                                                26
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.614 Filed 12/01/20 Page 27 of 30




Delorean v. Cork Gully, 118 B.R. 932, 939 (E.D. Mich. 1990) (“For purposes of malicious

prosecution, a stipulated dismissal with prejudice does not amount to a termination in the

claimant’s favor.”) (citing Kauffman v. Shefman, 169 Mich. App. 829, 841 (1988)), and the Trusts

obtained judgments against Wilk in both cases against her. Thus, this claim is subject to dismissal.

               Unjust Enrichment

          In Count V, Plaintiffs allege that Defendants were unjustly enriched because they

obtained a benefit from Plaintiffs in the form of payments and/or garnishment proceeds. Unjust

enrichment is an equitable doctrine based on the principle that a party should not be allowed to

profit at the expense of another. McCreary v. Shields, 333 Mich. 290, 294 (1952). In cases of unjust

enrichment, the law implies a contract to prevent the inequity arising from a defendant’s receipt of

a benefit from the plaintiff. Sweet Air Inv., Inc. v. Kenney, 275 Mich. App. 492, 504 (2007). To

establish unjust enrichment, a plaintiff must show: (1) the receipt of a benefit by the defendant

from the plaintiff; and (2) an inequity resulting to the plaintiff because of the retention of the

benefit by the defendant. Michigan Educ. Employees Mut. Ins. Co. v. Morris, 460 Mich. 180, 198

(1999). A court will not imply a contract where there is an express contract governing the same

subject matter. Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., 32 F.Supp.2d 824, 833 (E.D. Mich.

2014) (citing Fodale v. Waste Mgmt. of Mich., Inc., 271 Mich. App. 11, 36 (2006)).

       Plaintiffs’ claim is subject to dismissal for several reasons. First, as Defendants note,

express contracts exist in this case covering Plaintiff’s payments on their student loans. That is,

Plaintiffs entered into Credit Agreements with their lenders, pursuant to which TSI collected

student loan payments. (ECF No. 1-1; ECF No. 1-2 at PageID.38–41; ECF No. 1-3.) Plaintiffs do



Plaintiffs fail plausibly to allege that the Trusts have revoked or altered TSI’s authority to continue
filing lawsuits on behalf of the Trusts.
                                                    27
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.615 Filed 12/01/20 Page 28 of 30




not deny that express contracts exist, but they contend that those contracts do not bar equitable

relief in this case because they are not between Plaintiffs and TSI or U.S. Bank. But Michigan

courts do not require that the contract be between the plaintiff and the defendant for this bar to

apply. See New Dimension Dev., Inc. v. Orchard, Hiltz & McCliment, No. 262565, 2005 WL

2806234, at *6 (Mich. Ct. App. Oct. 27, 2005) (holding that unjust enrichment claim was barred

by the plaintiffs’ contracts with non-parties to the suit covering the subject matter at issue in the

lawsuit); Elite Commc’ns, Inc. v. Lastar.Com, Inc., No. 241843, 2004 WL 94106, at *3 (Mich. Ct.

App. Jan. 20, 2004) (per curiam) (holding that the trial court did not err in failing to imply a

contract because an express contract existed between the plaintiff and the third-party that

contracted for the plaintiff’s services).

        Second, Plaintiffs do not allege that TSI or U.S. Bank received and retained a benefit from

Plaintiffs. First, Plaintiffs do not allege that Merrill made any payments to TSI or any other party

in either of the collection lawsuits. (ECF No. 1 at PageID.14–15.) As for Wilk, while Plaintiffs

allege that TSI garnished her income tax refund and her paycheck on behalf of the NCSLT Trusts,

they do not allege that that TSI retained those funds for its own benefit. In fact, under the SSA,

funds that subservicers such as TSI collect on defaulted loans are deposited into a collection

account in the name of the Indenture Trustee for the benefit of the Note holders. (SSA, § 2.B.(ix)–

(x), ECF No. 11-3 at pageID.130.) Subservicers retain only their fees and expenses for their

services. (SSA, § 5B., ECF No. 11-3 at PageID.139–40.) Plaintiffs also do not allege any fact

showing that they conferred a benefit on U.S. Bank. Under Michigan law, a plaintiff must show

that the defendant received a direct benefit from the plaintiff. See Smith v. Glenmark Generics,

Inc., USA., No. 315898, 2014 WL 4087968, at *1 (Mich. Ct. App. Aug. 19, 2014) (citing, among

others, Kammer Asphalt Paving Co. v. East China Twp. Schs., 443 Mich. 176, 179, 187–88

                                                 28
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.616 Filed 12/01/20 Page 29 of 30




(1993)). Plaintiffs allege no fact showing that they conferred a direct benefit upon either

Defendant.

       Finally, Plaintiffs pled no basis for concluding that it would be unjust or inequitable if the

collected funds are not returned do them. See Daimler-Chrysler Servs. N. Am., LLC v. Summit

Nat’l, Inc., 289 F. App’x 916, 924–25 (6th Cir. 2008) (noting that a contract will not be implied

under Michigan law without a showing that it would be unjust or inequitable to allow the defendant

to retain the benefit). Plaintiffs do not deny that they are debtors on the underlying student loans,

and they do not allege they will be subjected to double liability or duplicative claims by different

creditors claiming to own the loans. Thus, Plaintiffs have not pled an adequate basis for this claim.

                                  IV.     CONCLUSION

       For the foregoing reasons, I recommend that the Court grant in part and deny in part

Defendant TSI’s Motion to Dismiss (ECF No. 13) as follows: (1) dismiss Plaintiff Wilk’s FDCPA,

MCPA and MOC claims as barred by the doctrine of collateral estoppel; (2) as to the FDCPA

claim, dismiss Plaintiffs’ allegation that TSI misrepresented that the Trusts authorized the filing of

the lawsuits/garnishments and dismiss Plaintiff’s claim under § 1692f(1) but allow the remainder

of the claim to proceed as to Plaintiff Merrill; (3) as to the MCPA and MOC claims, dismiss

Plaintiffs’ allegation that TSI misrepresented that the Trusts authorized the filing of the

lawsuits/garnishments and allow the remainder of the claims to proceed as to Plaintiff Merrill; and

(4) dismiss Counts IV (violation of Mich. Comp. Laws § 600.2907) and V (unjust enrichment). I

further recommend that Defendant U.S. Bank’s Motion to Dismiss (ECF No. 10) be granted in its

entirety and that U.S. Bank be dismissed from this case.




                                                 29
Case 1:20-cv-00183-PLM-SJB ECF No. 28, PageID.617 Filed 12/01/20 Page 30 of 30




                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: December 1, 2020                                    /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                              30
